Citation Nr: 1737002	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-33 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for diabetes mellitus type II, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel



INTRODUCTION

The Veteran served active duty in the U.S. Navy from October 1965 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDINGS OF FACTS

1.  Service connection for diabetes mellitus type II was denied in a June 2009 rating decision, the Veteran did not timely appeal the decision.

2.  Evidence associated with the claims file since the June 2009 rating decision is cumulative or redundant and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus type II.


CONCLUSIONS OF LAW

1.  The June 2009 rating decision that denied entitlement to service connection for diabetes mellitus is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302(b), 20.1103 (2016).

2.  New and material evidence has not been received since the RO's June 2009 rating decision that denied a claim for service connection for diabetes mellitus type II; the claim for service connection for diabetes is not reopened.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify & Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  See the July 2011 VCAA letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran ...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim.     Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The record reflects that all available records pertinent to the claim have been obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.

II.  Decision

Generally, a claim that has been denied in a final unappealed RO decision or an unappealed Board decision may not be reopened and allowed.  38 U.S.C. § 7105(c) (West 2014).  An exception to that rule is that if new and material evidence is presented or secured with respect to a claim, which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 (West 2014).  

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The threshold for determining whether new and material evidence has been submitted is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the June 2009 rating decision, which denied service connection for diabetes mellitus, the evidence of record consisted of the Veteran's service treatment records, service personnel records, private treatment records, the Veteran's lay statement regarding exposure to Agent Orange and information concerning Veterans that served in the waters off Vietnam.  Likewise, there was a lack of information to determine the Veteran's exposure to Agent Orange.  The evidence showed that the Veteran was diagnosed with diabetes mellitus in 2007, but since the Veteran's diabetes was diagnosed well outside of service and his exposure to Agent Orange could not be confirmed, the RO concluded that service connection for diabetes must be denied.  The Veteran was notified of the denial in a June 2009 letter, including his appeal rights, and he did not appeal the decision.  Thus, it is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.  

The Board has reviewed the evidence of record and finds that the Veteran has not submitted new and material evidence necessary to reopen the claim of service connection for diabetes.  Since the June 2009 rating decision, there has not been pertinent evidence associated with the record to substantiate the Veteran's exposure to Agent Orange.  The Veteran submitted further statements in support of his claim but the information provided was redundant.  See June 2009 Statement in Support of Claim and June 2011 Correspondence.  Additionally, the service treatment records do not show that the Veteran had any symptomatology or a diagnosis of diabetes during service.  In fact, the Veteran was diagnosed with diabetes in 2007, well after his service concluded in 1968.  As to other theories of entitlement, the evidence of record reflects that the Veteran had "blue water" service, which does not entitle him to the presumption that he was exposed to Agent Orange.  Specifically, based on the evidence submitted by the Veteran, he served abroad the USS Forrestal (CVA-59), which operated in the Gulf of Tonkin, approximately 125 miles off the coast of Vietnam.  As such, the USS Forrestal does not meet the criteria for inclusion on the "Vietnam Era Navy Ship Agent Orange Exposure Development Site" of ships whereby herbicide exposure can be conceded for VA purposes.  Moreover, the U.S. Army and Joint Services Records Research Center (JSRRC) concluded that there was not enough evidence necessary to verify whether the Veteran was exposed to AO.  

The additional records do not contain any evidence that the Veteran had diabetes mellitus in service and they do not contain any nexus evidence linking the Veteran's disease to service.  Based on a review of the record, the Board finds that the evidence is not new and does not address an unestablished fact needed to substantiate the claim.  Since the evidence does not meet the definition of material evidence, it does not satisfy the low threshold for reopening a claim.  See Shade, supra.

As new and material evidence has not been received, the petition to reopen the claim for service connection is denied.


ORDER

The petition to reopen the claim for service connection for diabetes mellitus type II is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


